Per Curiam.
Defendant appeals as of right from an order revoking her probation and sentencing her to a prison term of from 2 to 12 years.
On appeal, defendant argues that she was not advised that she had a right to a contested hearing on the probation revocation. We adhere to the position that the statements in the notice of probation violation or in the bench warrant referring to a "pending violation hearing” may provide sufficient notice of the right to a contested hearing. People v Darrell, 72 Mich App 710, 713; 250 NW2d 751 (1976). However, in the instant case the record is void of the minimal evidence that these documents were ever served upon defendant or otherwise brought to her attention. Absent any evidence that defendant was in some manner made aware of the right to a contested hearing, we must reverse and remand. People v Darrell, supra, People v Brooks, 91 Mich App 624; 283 NW2d 817 (1979).
Reversed and remanded.